Citation Nr: 1033766	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for traumatic head injury 
with residual headaches.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for stomach ulcers.

8.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

9.  Entitlement to service connection for chronic gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1963 
to February 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As support for his claims, the Veteran testified at a 
videoconference hearing in December 2009 before the undersigned 
Veterans Law Judge of the Board.  

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




REMAND

The Veteran indicated that he has claimed or is receiving 
disability benefits from the Social Security Administration 
(SSA).  See his June 2006 Income Net-worth and Employment 
Statement (VA Form 21-527).  Indeed, he was certainly receiving 
SSA benefits during the 1970s, as shown by prior records in the 
claims file.  It appears these disability benefits were 
terminated in October 1974 due to improvement in his condition.  
Nonetheless, since then, it is unclear whether he has ever again 
claimed or received SSA disability benefits.  

It does not appear the RO has attempted to obtain any of these 
SSA records, especially those potentially pertinent to the claims 
at issue in this appeal.  When, as here, VA is put on notice of 
the existence of relevant SSA records, VA must try and obtain 
these records before deciding the appeal as part of the duty to 
assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2009); see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. 
Shinseki, No. 2009-7039 (Jan. 4, 2010) (indicating there is no 
such duty to assist when there is no indication the SSA records 
are potentially relevant to the claims at issue).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.	Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).



2.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


